COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-066-CV





IN RE BRADY RANDALL HALE	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and application for telephone conference.

The court is of the opinion that the petition for writ of mandamus should be dismissed for want of jurisdiction.  Accordingly, relator’s petition for writ of mandamus is dismissed for want of jurisdiction.  The application for telephone conference is dismissed as moot.

PER CURIAM





PANEL:  CAYCE, C.J.; MCCOY and MEIER, JJ.



DELIVERED:  March 5, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.